FILED
                            NOT FOR PUBLICATION                             JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10550

               Plaintiff - Appellee,             D.C. No. 2:11-cr-02265-JAT

  v.
                                                 MEMORANDUM*
KOY KAYON WILLIAMS, a.k.a. Jerad
G. Anderson, a.k.a. Trevor Anderson,
a.k.a. Chadwick Lamar Myers,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Koy Kayon Williams appeals from the district court’s judgment and

challenges his guilty-plea conviction and 135-month sentence for conspiracy to

possess with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(b)(1)(C), and 846. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Williams’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Williams

the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Williams has waived the right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). The appeal is,

accordingly, dismissed. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     12-10550